EXHIBIT 10.3

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of August 29, 2002 (this
“Agreement”), by and among HAWAIIAN HOLDINGS, INC., a Delaware corporation (the
“Company”), AIP, LLC, a Delaware limited liability company (“AIP”), the AIR LINE
PILOTS ASSOCIATION, HAWAIIAN MASTER EXECUTIVE COUNCIL (“Hawaiian MEC”), the
ASSOCIATION OF FLIGHT ATTENDANTS (“AFA”) and the INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS (“IAM” and, together with the Hawaiian MEC and
AFA, the “Unions”). 

WHEREAS, the parties hereto (or their predecessors) have entered into the
Stockholders Agreement, dated December 8, 1995 (the “Original Stockholders
Agreement).

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of May 2, 2002
(the “Hawaiian Merger Agreement”), by and among Hawaiian Airlines, Inc., a
Hawaii corporation (“Hawaiian Airlines”), the Company and HA Sub Inc., and an
Agreement and Plan of Merger, dated as of May 2, 2002 (the “AIP Merger
Agreement”), by and among the Company, AIP General Partner, Inc., AIP, Inc., and
AIP Merger Sub, Inc., Hawaiian Airlines was reorganized into a holding company
structure whereby the Company owns (directly and indirectly) all of the shares
of Hawaiian Airlines, and Airline Investors Partnership, L.P., a Delaware
limited partnership (“AIP, L.P.”) was restructured into AIP (such transactions
referred to herein collectively as the “Reorganization”).

WHEREAS, as a result of the Reorganization, the shareholders of Hawaiian
Airlines (other than AIP, L.P.) received the same number of shares of the
Company as they held immediately prior thereto, and AIP received the same number
of shares of the Company as AIP, L.P. held immediately prior  thereto.

WHEREAS, in accordance with Section 5.10 of the Original Stockholders Agreement,
each of AIP and the Company executed and delivered a Joinder to the Stockholders
Agreement, pursuant to which AIP and the Company assumed all of the rights,
duties and obligations of AIP, L.P. and Hawaiian Airlines, respectively, under
the Original Stockholders Agreement.

WHEREAS, pursuant to the Hawaiian Merger Agreement (and, in the case of the
Unions, in accordance with the collective bargaining agreements between Hawaiian
Airlines and the Unions), each of AIP and each Union was issued a number of
shares of a series of special preferred stock of the Company equal to the number
of shares of the special preferred stock of Hawaiian Airlines held by AIP, L.P.
and such Union, respectively, immediately prior to the Reorganization, with
substantially the same rights, preferences and privileges as the special
preferred stock of Hawaiian Airlines held by AIP, L.P. and each Union,
respectively, immediately prior to the Reorganization.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in order to reflect the consummation of the Reorganization, the
parties hereby amend and restate the Original Stockholders Agreement in its
entirety to read as follows:

1.             Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below: 

 

An “Affiliate” of, or a person “affiliated” with, a specified Person, means a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.  The term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract, or
otherwise.

“AIP Stockholder” shall mean AIP or any “affiliate” of AIP as defined in the
Charter Documents.

“Board of Directors” means the Board of Directors of the Company.

“Charter Documents” means the Amended and Restated Certificate of Incorporation
and the Amended By-laws of the Company as in effect immediately after the
Reorganization, copies of which are attached hereto as Exhibits A and B,
respectively.

“Common Stock” means the Common Stock, par value $.01 per share, of the Company
or any other capital stock of the Company into which such stock is reclassified
or reconstituted.

“Common Stock Equivalents” means any security or obligation which is by its
terms convertible into shares of Common Stock and any option, warrant or other
subscription or purchase right with respect to Common Stock.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization, governmental body or other entity.

“Series A Special Preferred Stock,” “Series B Special Preferred Stock,”
“Series C Special Preferred Stock” and “Series D Special Preferred Stock” shall
have the meanings assigned to such terms in the Charter Documents.

“Shares” means, with respect to the AIP Stockholder, all shares, whether now
owned or hereafter acquired, of Common Stock; provided, for purposes of
Section 2, Shares shall be deemed to include Common Stock Equivalents.

“Stockholders Meeting” shall mean any regular or special meeting of the
stockholders of the Company.

 

2

--------------------------------------------------------------------------------


 

“Written Consent” shall mean any written consent executed in lieu of a
Stockholders Meeting.

2.             Restriction on Transfer of Shares.  The AIP Stockholder agrees
that it shall not sell, give, assign or otherwise dispose of (whether by
operation of law or otherwise) (each a “transfer”) any Shares or any right,
title or interest therein or thereto to any Person that is, or is an Affiliate
of, any Person that has been denied a Part 121 certificate by the Department of
Transportation.  Any attempt to transfer any Shares or any such rights in
violation of the preceding sentence shall be null and void ab initio, and the
Company agrees not to register any such transfer. 

 

3.             Corporate Governance.

 

3.1           Election of Directors.  The AIP Stockholder shall vote its Shares
at any Stockholders Meeting called for the purpose of filling positions on the
Board of Directors, or in any Written Consent executed for such purpose, in
favor of the directors standing for election and nominated by the holders of
Series A Special Preferred Stock, Series B Special Preferred Stock, Series C
Special Preferred Stock and Series D Special Preferred Stock, respectively.

 


3.2           AMENDMENT OF CHARTER DOCUMENTS.  THE AIP STOCKHOLDER SHALL VOTE
ITS SHARES AT ANY STOCKHOLDERS MEETING CALLED FOR THE PURPOSE OF REVISING THE
CHARTER DOCUMENTS, OR IN ANY WRITTEN CONSENT EXECUTED FOR SUCH PURPOSES, AGAINST
ANY PROPOSED AMENDMENT TO ANY CHARTER DOCUMENT THAT WOULD BE INCONSISTENT WITH,
OR ALTER THE RIGHTS OF THE UNIONS OR THE OBLIGATIONS OF THE BOARD OF DIRECTORS
UNDER, THE DESIGNATION OF SPECIAL PREFERRED STOCK INCLUDED IN THE AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY ATTACHED HERETO AS
EXHIBIT A OR ANY OF SECTIONS 3.2, 3.3, OR 3.8 OR ARTICLE XII OF THE AMENDED
BY-LAWS OF THE COMPANY ATTACHED HERETO AS EXHIBIT B (COLLECTIVELY REFERRED TO AS
THE “GOVERNANCE PROVISIONS”).  IN THE EVENT THE BOARD OF DIRECTORS PURPORTS TO
AMEND OR REVISE THE CHARTER DOCUMENTS IN ANY RESPECT THAT WOULD BE INCONSISTENT
WITH, OR ALTER THE RIGHTS OF THE UNIONS OR THE OBLIGATIONS OF THE BOARD OF
DIRECTORS UNDER, THE GOVERNANCE PROVISIONS, THEN THE AIP STOCKHOLDER SHALL, AT
THE REQUEST OF ANY UNION AND TO THE EXTENT PERMITTED BY LAW, (I) SEEK A
STOCKHOLDERS MEETING OR STOCKHOLDER ACTION BY WRITTEN CONSENT, AS SOON AS
PRACTICABLE, FOR THE PURPOSE OF RESTORING THE GOVERNANCE PROVISIONS, (2) PROPOSE
A STOCKHOLDER RESOLUTION AT SUCH STOCKHOLDERS MEETING OR ACTION BY WRITTEN
CONSENT TO RESTORE THE GOVERNANCE PROVISIONS, AND (3) VOTE ITS SHARES AT ANY
STOCKHOLDERS MEETING, OR IN ANY WRITTEN CONSENT, IN FAVOR OF SUCH RESOLUTION TO
RESTORE THE GOVERNANCE PROVISIONS.


3.3           BOARD COMMITTEE REPRESENTATION.  THE AIP STOCKHOLDER SHALL MAKE
REASONABLE EFFORTS TO ENSURE THAT AT LEAST ONE EMPLOYEE DIRECTOR SERVES ON EACH
SIGNIFICANT COMMITTEE OF THE BOARD OTHER THAN THE AUDIT COMMITTEE (INCLUDING, IF
ANY, THE EXECUTIVE COMMITTEE, THE STRATEGIC PLANNING COMMITTEE, THE BOARD
NOMINATING COMMITTEE AND OTHER COMMITTEES OF COMPARABLE SIGNIFICANCE).


3.4           GENERAL OBLIGATIONS.  THE AIP STOCKHOLDER SHALL NOT TAKE ANY
ACTION INCONSISTENT WITH THE GOVERNANCE PROVISIONS.  IN THE EVENT OF ANY
MATERIAL


 

3

--------------------------------------------------------------------------------


 


CHANGE TO THE TERMS OR STRUCTURE OF THE RIGHTS OR POWERS OF THE AIP STOCKHOLDER,
AS A STOCKHOLDER OR AS A HOLDER OF THE SERIES A SPECIAL PREFERRED STOCK, UNDER
THE CHARTER DOCUMENTS OR COMPARABLE CORPORATE DOCUMENTATION (INCLUDING, WITHOUT
LIMITATION, CHANGES IN THE AIP STOCKHOLDER’S RIGHT TO NOMINATE, DESIGNATE,
REMOVE OR REPLACE DIRECTORS ON THE BOARD OF DIRECTORS), THE AIP STOCKHOLDER
SHALL, AT THE REQUEST OF ANY UNION AND TO THE EXTENT PERMITTED BY LAW, TAKE ALL
ACTION NECESSARY TO IMPLEMENT COMPARABLE CHANGES TO THE TERMS OR STRUCTURE OF
THE RIGHTS OR POWERS OF SUCH UNION UNDER THE CHARTER DOCUMENTS OR COMPARABLE
CORPORATE DOCUMENTATION.


3.5           STOCKHOLDER ACTIONS.  IN ORDER TO EFFECTUATE THE PROVISIONS OF
THIS SECTION 3, THE AIP STOCKHOLDER HEREBY AGREES THAT WHEN ANY ACTION OR VOTE
IS REQUIRED TO BE TAKEN PURSUANT TO THIS AGREEMENT, SUCH STOCKHOLDER SHALL
ATTEND THE STOCKHOLDERS MEETING, IN PERSON OR BY PROXY, OR EXECUTE OR CAUSE TO
BE EXECUTED A WRITTEN CONSENT TO EFFECTUATE SUCH STOCKHOLDER ACTION, AS
APPROPRIATE.

4.             Stock Certificate Legend.  A copy of this Agreement shall be
filed with the Secretary of the Company and kept with the records of the
Company.  Each certificate representing Shares now held or hereafter acquired by
the AIP Stockholder shall for as long as this Agreement is effective bear a
legend substantially in the following form: 

 

THE SALE, ASSIGNMENT OR OTHER DISPOSITION (EACH A “TRANSFER”) AND VOTING OF ANY
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF
THE AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, DATED AS OF AUGUST 29, 2002, BY
AND AMONG THE COMPANY, AIP, LLC AND CERTAIN UNIONS, A COPY OF WHICH MAY BE
INSPECTED AT THE COMPANY’S PRINCIPAL OFFICE.  THE COMPANY WILL NOT REGISTER THE
TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY IF THE TRANSFER HAS NOT
BEEN MADE IN COMPLIANCE WITH THE STOCKHOLDERS AGREEMENT.

5.             Miscellaneous. 

 


5.1           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS GIVEN OR MADE
HEREUNDER SHALL BE VALIDLY GIVEN OR MADE IF IN WRITING AND DELIVERED BY
FACSIMILE TRANSMISSION OR IN PERSON AT, MAILED BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR SENT BY A REPUTABLE OVERNIGHT
COURIER TO, THE FOLLOWING ADDRESSES (AND SHALL BE DEEMED EFFECTIVE AT THE TIME
OF RECEIPT THEREOF).

 

4

--------------------------------------------------------------------------------


 


(A)


IF TO THE HAWAIIAN MEC:

 

Air Line Pilots Association,

 

Hawaiian Master Executive Council

 

535 Herndon Parkway

 

Herndon, Virginia  22070-1169

 

Attention:  Master Chairman, Hawaiian MEC

 

Telecopy: (703) 689-4290

 

 

 

with a copy to:

 

 

 

 

 

Cohen, Weiss and Simon

 

330 West 42nd Street

 

New York, New York  10036

 

Attention:  Stephen Presser

 

Telecopy: (212) 239-9012

 

 


(B)


IF TO THE AFA:


 


 

 

Association of Flight Attendants

 

1625 Massachusetts Avenue, N.W.

 

Washington, D.C. 20036

 

Attention:  President, Hawaiian MEC

 

and David Borer

 

Telecopy:  (202) 939-5385

 

 

 


(C)


IF TO THE IAM:


 


 

 

International Association of Machinists,

 

District 141

 

1449 South Beretania Street

 

Honolulu, HI 96814

 

Attention:  Sam Poomaihealani and

 

Floyd Baptiste

 

Telecopy:  (808) 836-0144

 

 


(D)


IF TO THE AIP STOCKHOLDER:


 


 

 

AIP, LLC

 

885 Third Avenue

 

34th Floor

 

New York, New York 10022

 

Attention:  John Adams

 

Telecopy:  (212) 751-9501

 

 

5

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison

 

1285 Avenue of the Americas

 

New York, New York  10019-6064

 

Attention:  Judith R. Thoyer, Esq.

 

Telecopy:  (212) 757-3990

 

 

 


(E)


IF TO THE COMPANY:


 


 


 

 

Hawaiian Holdings, Inc.

 

3375 Koapaka Street, Suite G-350

 

Honolulu, Hawaii 96819

 

Attention:  Lyn F. Anzai, Esq.

 

Telecopy:  (808) 835-3690

 

 

 

with a copy to:

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison

 

1285 Avenue of the Americas

 

New York, New York  10019-6064

 

Attention:  Judith R. Thoyer, Esq.

 

Telecopy:  (212) 757-3990

 

or to such other address as the party to whom notice is to be given may have
previously furnished notice in writing to the other in the manner set forth
above.


5.2           AMENDMENT AND WAIVER.


(A)           NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN EXERCISING
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE PARTIES HERETO AT LAW, IN
EQUITY OR OTHERWISE.


(B)           THIS AGREEMENT MAY BE AMENDED, SUPPLEMENTED OR MODIFIED ONLY WITH
THE WRITTEN CONSENT OF THE AIP STOCKHOLDER AND THE UNIONS.


5.3           NO INCONSISTENT AGREEMENT.  THE AIP STOCKHOLDER SHALL NOT ENTER
INTO ANY STOCKHOLDER AGREEMENT, VOTING AGREEMENT OR OTHER AGREEMENT THAT IS
INCONSISTENT WITH THE TERMS OF THIS AGREEMENT.


5.4           ENFORCEMENT.  THE PARTIES TO THIS AGREEMENT AGREE THAT THE
IRREPARABLE DAMAGE WILL OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT IS NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR IS OTHERWISE
BREACHED AND THAT MONETARY DAMAGES WILL NOT CONSTITUTE ADEQUATE COMPENSATION FOR
ANY BREACH OF THIS AGREEMENT.  ACCORDINGLY, IN ADDITION TO ANY OTHER REMEDY
AVAILABLE TO ANY PARTY AT LAW OR


 

6

--------------------------------------------------------------------------------


 


EQUITY, THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS IN ANY
COURT OF COMPETENT JURISDICTION TO PREVENT BREACHES OF THIS AGREEMENT TO
SPECIFICALLY ENFORCE THE TERMS AND PROVISIONS OF THIS AGREEMENT.


5.5           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY
RESPECT FOR ANY REASON, THE VALIDITY, LEGALITY OR ENFORCEABILITY OF SUCH
PROVISION IN EVERY OTHER RESPECT AND OF EACH REMAINING PROVISION OF THE
AGREEMENT SHALL NOT BE IMPAIRED THEREBY IN ANY RESPECT.  THE PARTIES
SPECIFICALLY INTEND THAT ALL OF THE RIGHTS OF THE UNIONS UNDER THIS AGREEMENT
SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


5.6           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE EXHIBITS
HERETO, IS INTENDED BY THE AIP STOCKHOLDER AND THE UNIONS AS A FINAL EXPRESSION
OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT AND UNDERSTANDING OF SUCH PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR
THEREIN.  THIS AGREEMENT, TOGETHER WITH THE EXHIBITS HERETO, SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE AIP STOCKHOLDER AND THE UNIONS WITH
RESPECT TO SUCH SUBJECT MATTER.


5.7           TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE AT SUCH TIME AS
THE AIP STOCKHOLDER SHALL NO LONGER HAVE ANY RIGHT TO DESIGNATE DIRECTORS
PURSUANT TO THE CHARTER DOCUMENTS.


5.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW THEREOF EXCEPT TO THE EXTENT INTERNAL CORPORATE LAWS OF THE
COMPANY’S STATE OF INCORPORATION SHALL APPLY.


5.9           TRANSFER TO AFFILIATES.  AN AIP STOCKHOLDER SHALL NOT TRANSFER ANY
SHARES TO ANY AFFILIATE OF AIP OR AN AIP STOCKHOLDER (AN “AIP AFFILIATE”) UNLESS
THE AIP AFFILIATE AGREES IN WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT IN THE SAME MANNER AS AIP.


5.10         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING ON ANY
SUCCESSOR THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF AIP OR ANY AIP AFFILIATE
THAT MAINTAINS BENEFICIAL OR RECORD OWNERSHIP OF ANY SHARES (AN “AIP
SUCCESSOR”), AND THE AIP STOCKHOLDER SHALL NOT ADOPT OR PERMIT ANY AGREEMENT OR
ARRANGEMENT THAT RESULTS IN AN AIP SUCCESSOR UNLESS THE AIP SUCCESSOR AGREES IN
WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT IN THE SAME
MANNER AS AIP.  THIS AGREEMENT IS NOT ASSIGNABLE EXCEPT IN CONNECTION WITH A
TRANSFER OF SHARES BY AIP TO AN “AFFILIATE,” AS DEFINED IN THE CHARTER
DOCUMENTS.

 

7

--------------------------------------------------------------------------------


 


5.11         NOTICE OF TRANSFER.  THE AIP STOCKHOLDER SHALL PROVIDE THE COMPANY
AND THE UNIONS WITH REASONABLE NOTICE PRIOR TO TRANSFERRING RECORD OR BENEFICIAL
OWNERSHIP OF SHARES TO ANY AFFILIATE, SUBSTANTIAL PURCHASER OR AIP SUCCESSOR. 
FOR THIS PURPOSE, A “SUBSTANTIAL PURCHASER” SHALL MEAN A TRANSFEREE (OR GROUP OF
TRANSFEREES ACTING IN CONCERT) WHICH ACQUIRES 10% OR MORE OF THE SHARES.


5.12         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have cause to be executed,
this Agreement on the date first written above.

 

AIR LINE PILOTS ASSOCIATION, HAWAIIAN MASTER EXECUTIVE COUNCIL

 

By:

/s/ Ronald C.K. Hoopai_

 

 

Name:  Ronald C.K. Hoopai

 

 

Title:

 

 

 

 

ASSOCIATION OF FLIGHT ATTENDANTS

By:

/s/ Patricia A. Friend

 

 

Name:  Patricia A. Friend

 

 

Title:  Int’l President

 

 

 

 

INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS

 

By:

/s/ S.R. Canale

 

 

Name:  S.R. Canale

 

 

Title:  President and Directing General Chairman,

 

District 141

 

 

 

 

AIP, LLC

 

By:

/s/ John W. Adams

 

 

Name:  John W. Adams

 

 

Title:  Managing Member

 

 

 

 

HAWAIIAN HOLDINGS, INC.

 

By:

/s/ Lyn Flanigan Anzai

 

 

Name:  Lyn Flanigan Anzai

 

 

Title:  Vice President, General Counsel and

 

 

Corporate Secretary

 

 

(Solely with respect to Sections 2 and 4 hereof)

 